Nicor Gas Company Form 10-K Exhibit 10.01 Nicor Gas Supplementary Savings Plan (As Amended and Restated for Post-2004 Benefits, Effective January 1, CH\1014274.7 TABLE OF CONTENTS Page SECTION 1 1 General 1 1.1 History, Purpose and Effective Date 1 1.2 Source of Benefit Payments 1 1.3 Applicable Laws 2 1.4 Gender and Number 2 1.5 Notices 2 1.6 Action by Employers 2 1.7 Limitations on Provisions 2 1.8 Claims Procedures 2 1.9 Definitions 2 SECTION 2 3 Participation 3 2.1 Eligibility to Participate 3 2.2 Beneficiary 3 2.3 Plan Not Contract of Employment 4 SECTION3 4 Participant Elections 4 3.1 Participant Account 4 3.2 Distribution Elections 4 3.3 Prior Plan Elections 5 SECTION4 5 Contributions 5 4.1 Supplemental Matched Contributions 5 4.2 Supplemental Profit Sharing Contributions 5 SECTION5 6 CH\1014274.7 Plan Accounting 6 5.1 Allocation and Crediting of Contributions 6 SECTION6 6 Payment of Plan Benefits 6 6.1 Distributions 6 6.2 Distributions To Persons Under Disability 7 6.3 Benefits May Not Be Assigned or Alienated 7 SECTION7 7 Committee 7 7.1 Membership 7 7.2 Powers of Committee 7 7.3 Delegation by Committee 8 7.4 Information to be Furnished to Committee 8 7.5 Committee’s Decision Final 9 7.6 Liability and Indemnification of the Committee 9 SECTION8 9 Amendment and Termination 9 SECTION9 9 Code Section 409A 9 9.1 Section 409A Compliance 9 9.2 Special Distribution 10 ii CH\1014274.7 Nicor Gas Supplementary Savings Plan (As Amended and Restated for Post-2004 Benefits, Effective January 1, SECTION 1 General 1.1History, Purpose and Effective Date.Northern
